                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION


SANDRA SMITH                                                                                      PLAINTIFF

v.                                          Case No. 1:18-cv-1071

SKYLINE ARKANSAS HEALTHCARE, LLC
a/k/a MAGNOLIA HEALTH AND REHAB                                                                 DEFENDANT



                                                 JUDGMENT

          On June 17, 2019, the Clerk of Court entered a default against Defendant pursuant to Fed.

R. Civ P. 55(a). ECF No. 14. Presently before the Court is a Motion for Default Judgment filed

by Plaintiff against Defendant pursuant to Fed. R. Civ. P. 55(b). ECF No. 11. Plaintiff moves

the Court for an award of compensatory damages, liquidated damages, and attorney’s fees. On

June 24, 2019, the Court held a hearing regarding the motion, and Plaintiff testified as to

Defendant’s violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621

et seq., and her calculation of damages. Plaintiff has filed an affidavit in support of her request

for attorney’s fees and costs. ECF No. 19.

          Upon consideration of Plaintiff’s Motion for Default Judgment (ECF No. 11) and Post-

Hearing Brief (ECF No. 18), the Court finds that the motion (ECF No. 11) should be and hereby

is GRANTED.            The Court finds that Plaintiff is entitled to an award of $221,498.80 in

compensatory damages. 1 The Court also finds that Plaintiff is entitled to attorney’s fees in the

amount of $10,347.50 and costs in the amount of $765.00. Further, the Court finds that because

Defendant willfully violated the ADEA, Plaintiff is entitled to an award of $221,498.80 in



_______________
1
    The compensatory damages award consists of $77,577.20 in back pay and $143,921.60 in front pay.
liquidated damages. 2 Accordingly, judgment is entered in favor of Plaintiff against Defendant in

the total amount of $454,110.10.

        IT IS SO ORDERED, this 31st day of October, 2019.


                                                                    /s/ Susan O. Hickey
                                                                    Susan O. Hickey
                                                                    Chief United States District Judge




_______________
2
  The ADEA provides for liquidated damages, or double damages, when an employer’s violation is willful. Spencer
v. Stuart Hall Co., 173 F.3d 1124, 1129 (8th Cir. 1999).
                                                     -2-
